DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Brismitzakis et al. (Brismitzakis, US PGPub 2017/0160392).
	Referring to Claims 1 and 10, Englard teaches a radiating array of elements (Fig. 1 #102; [0048]) configured to transmit a reference signal; and an antenna controller (Fig. 2 #250; [0054-0055] and [0078]) coupled to the radiating array of elements and configured to: detect a set of reflections of the reference signal from an object; determine a location of the object and a mobility status of the object, from the set of reflections; generate signaling indicating the location and the mobility status of the object as an output; and identify a target object different from the object based on the generated signaling; [0037] and [0055-0067], but does not explicitly disclose nor limit the reference signal comprising a radio frequency (RF) beam.
	Englard, however, teaches the sensor 102 transmits (radiates) and that it can be a radar (radio detection and ranging) sensor; radar sensors are well known to and obviously transmit RF.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Englard with the RF transmitting radar sensors as taught by Brismitzakis as it is well known to use know elements in related products for the same purpose and would require little to no undue experimentation. 
	Referring to Claims 2 and 11, Englard as modified by Brismitzakis teaches wherein the reference signal comprises a sounding signal, and wherein the sounding signal is a frequency modulated continuous wave signal; [0073].
	Referring to Claim 3, Englard as modified by Brismitzakis teaches wherein the mobility status distinguishes a mobile object from a stationary object; [0054-0055] and [0086].
	Referring to Claim 4, Englard as modified by Brismitzakis teaches wherein one or more reflections in the set of reflections indicate respective time delays between reflections from the object that correspond to distances between the antenna system and the object; [0076-0077].
	Referring to Claim 5, Englard as modified by Brismitzakis teaches wherein the set of reflections is measured with respect to a reflection from the target object; [0054-0055].
	Referring to Claim 6, Englard as modified by Brismitzakis teaches wherein the target object is a mobile object; dynamic object as taught in disclosure.
	Referring to Claim 7, Englard as modified by Brismitzakis teaches wherein the antenna controller is further configured to determine a landscape layout of the object relative to the target object based on the set of reflections; See Fig. 5A for example.
	Referring to Claim 8, Englard as modified by Brismitzakis teaches wherein the landscape layout identifies a location of a stationary object in an environment; See Fig. 5A for example.

	Referring to Claim 14, Englard as modified by Brismitzakis teaches comparing the set of reflections to a reflection from the target object; [0054-0055].
	Referring to Claims 15, Englard as modified by Brismitzakis teaches scanning the reference signal over an angular range based at least on different phase shifts applied to the reference signal; [0076].
	Referring to Claim 16, Englard as modified by Brismitzakis teaches wherein the radar system is included in a vehicle and the method further comprises: identifying a path of the vehicle; and identifying one or more objects in the path of the vehicle as a moving target objector a stationary target object; See above citations.
	Referring to Claim 17, Englard as modified by Brismitzakis teaches generating a landscape layout of the vehicle to the target object based on the set of reflections; and identifying objects in the path of the vehicle from the landscape layout; See above citations.
	Referring to Claim 18, Englard as modified by Brismitzakis teaches wherein the landscape layout is generated in real time; [0101].
	Referring to Claim 19, Englard teaches an antenna module configured to radiate a reference signal with a radiating array of elements and to generate radar data capturing a surrounding environment, wherein the antenna module comprises: an antenna controller coupled to the radiating array of elements and configured to: detect a set of reflections of the reference signal from an object; determine a location of the object and a mobility status of the object, from the set of reflections; generate signaling indicating the location and the mobility status of the 
	Englard, however, teaches the sensor 102 transmits (radiates) and that it can be a radar (radio detection and ranging) sensor; radar sensors are well known to and obviously transmit RF.
	Brismitzakis teaches the use of radar sensors that are configured to transmit radar signals (e.g., RF signals); [0084].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Englard with the RF transmitting radar sensors as taught by Brismitzakis as it is well known to use know elements in related products for the same purpose and would require little to no undue experimentation. 
	Referring to Claim 20, Englard as modified by Brismitzakis teaches wherein the reference signal comprises a sounding signal, and wherein the sounding signal is a frequency modulated continuous wave signal; [0073].

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard as modified by Brismitzakis in view of Bialer et al. (Bialer, US PGPub 2018/0113195).
	Referring to Claim 12, Englard as modified by Brismitzakis teaches the set of reflections from the object, and wherein the method further comprises compiling individual reflection times from the set of reflections, but does not explicitly disclose the reflections have approximately a same angle of arrival.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Englard as modified by Brismitzakis with the angle of arrival parameter as taught by Bialer to calibrate the system and assist with the accuracy of the system.
	Referring to Claim 13, Bialer teaches wherein the same angle of arrival of each of the individual reflection times indicates that the object is a stationary object; [0020].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WHITNEY MOORE/Primary Examiner, Art Unit 3646